UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED INVESTMENT COMPANY Investment Company Act file number 811-09561 Century Capital Management Trust (Exact name of registrant as specified in charter) 100 Federal Street, Boston, MA02110 (Address of principal executive offices) Jennifer J. Mortimer Secretary 100 Federal Street, Boston, MA02110 (Name and address of agent for service) Registrant’s telephone number, including area code:617-482-3060 Date of fiscal year end:10/31 Date of reporting period:7/1/2013-6/30/2014 Century Shares Trust BE AEROSPACE, INC. CUSIP Meeting Type Annual Ticker Symbol BEAV Meeting Date 24-Jul-2013 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 MICHAEL F. SENFT For For 2 JOHN T. WHATES For For 2. Advisory Vote On Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Amend Employee Stock Purchase Plan Management For For ACTAVIS, INC. CUSIP 00507K103 Meeting Type Special Ticker Symbol ACT Meeting Date 10-Sep-2013 Item Proposal Proposed By Vote For/Against Management 1. Approve Acquisition Agreement Management For For 2. Approve Creation of Distributable Reserves Management For For 3. Advisory Vote On Executive Compensation Management Against Against 4. Approve Motion to Adjourn Meeting Management For For ORACLE CORPORATION CUSIP 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 31-Oct-2013 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 JEFFREY S. BERG For For 2 H. RAYMOND BINGHAM For For 3 MICHAEL J. BOSKIN For For 4 SAFRA A. CATZ For For 5 BRUCE R. CHIZEN Withheld Against 6 GEORGE H. CONRADES Withheld Against 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA For For 9 JEFFREY O. HENLEY Withheld Against 10 MARK V. HURD For For 11 NAOMI O. SELIGMAN Withheld Against 2. Advisory Vote On Executive Compensation Management Against Against 3. Amend Stock Compensation Plan Management Against Against 4. Ratify Appointment of Independent Auditors Management For For 5. Establish a Board Committee on Human Rights Shareholder Against For 6. Establish Independent Chairman Shareholder For Against 7. Amend Vote Tabulation Policy Shareholder Against For 8. Establish Multiple Performance Metrics for Top Executives Shareholder Against For 9. Establish Quantifiable Performance Metrics for Majority of Awards to Top Executives Shareholder For Against RESMED INC. CUSIP Meeting Type Annual Ticker Symbol RMD Meeting Date 13-Nov-2013 Item Proposal Proposed By Vote For/Against Management 1A. Election of Directors: Carol Burt Management For For 1B. Election of Directors: Richard Sulpizio Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote On Executive Compensation Management For For 4. Amend Stock Compensation Plan Management Against Against CISCO SYSTEMS, INC. CUSIP 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 19-Nov-2013 Item Proposal Proposed By Vote For/Against Management 1A. Election of Directors: CAROL A. BARTZ Management Against Against 1B. Election of Directors: MARC BENIOFF Management For For 1C. Election of Directors: GREGORY Q. BROWN Management For For 1D. Election of Directors: M. MICHELE BURNS Management Against Against 1E. Election of Directors: MICHAEL D. CAPELLAS Management For For 1F. Election of Directors: JOHN T. CHAMBERS Management For For 1G. Election of Directors: BRIAN L. HALLA Management Against Against 1H. Election of Directors: DR. JOHN L. HENNESSY Management For For 1I. Election of Directors: DR. KRISTINA M. JOHNSON Management For For 1J. Election of Directors: RODERICK C. MCGEARY Management Against Against 1K. Election of Directors: ARUN SARIN Management For For 1L. Election of Directors: STEVEN M. WEST Management For For 2. Amend Stock Compensation Plan Management Against Against 3. Advisory Vote On Executive Compensation Management Against Against 4. Ratify Appointment of Independent Auditors Management For For 5. Hold a Proxy Advisor Competition Shareholder Against For D.R. HORTON, INC. CUSIP 23331A109 Meeting Type Annual Ticker Symbol DHI Meeting Date 23-Jan-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Directors: DONALD R. HORTON Management For For 1B. Election of Directors: BARBARA K. ALLEN Management For For 1C. Election of Directors: BRADLEY S. ANDERSON Management For For 1D. Election of Directors: MICHAEL R. BUCHANAN Management For For 1E. Election of Directors: MICHAEL W. HEWATT Management For For 1F. Election of Directors: DONALD J. TOMNITZ Management For For 2. Advisory Vote On Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For GILDAN ACTIVEWEAR INC. CUSIP Meeting Type Annual Ticker Symbol GIL Meeting Date 06-Feb-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors (Majority Voting) Management 1 WILLIAM D. ANDERSON For For 2 GLENN J. CHAMANDY For For 3 RUSSELL GOODMAN For For 4 RUSS HAGEY For For 5 GEORGE HELLER For For 6 SHEILA O'BRIEN For For 7 PIERRE ROBITAILLE For For 8 JAMES R. SCARBOROUGH For For 9 GONZALO F. VALDES-FAULI For For 2. Ratify Shareholder Rights Plan Management Against Against 3. Advisory Vote On Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management For For APPLE INC. CUSIP Meeting Type Annual Ticker Symbol AAPL Meeting Date 28-Feb-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER Withheld Against 4 AL GORE Withheld Against 5 ROBERT IGER For For 6 ANDREA JUNG Withheld Against 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. Adopt Majority Vote for Directors Management For For 3. Approve Charter Amendment Management For For 4. Approve Par Value Change Management For For 5. Ratify Appointment of Independent Auditors Management For For 6. Advisory Vote On Executive Compensation Management For For 7. Adopt Stock Option Plan Management Against Against 8. Establish Board Committee on Human Rights Shareholder Against For 9. Report on Company Membership and Involvement with Certain Trade Associations and Business Organizations Shareholder Against For Non-Binding Advisory Resolution Relating to the Company’s Capital Return Program Shareholder For Against Access To Proxy Shareholder Against For QUALCOMM INCORPORATED CUSIP Meeting Type Annual Ticker Symbol QCOM Meeting Date 04-Mar-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Directors: BARBARA T. ALEXANDER Management Against Against 1B. Election of Directors: DONALD G. CRUICKSHANK Management For For 1C. Election of Directors: RAYMOND V. DITTAMORE Management For For 1D. Election of Directors: SUSAN HOCKFIELD Management Against Against 1E. Election of Directors: THOMAS W. HORTON Management For For 1F. Election of Directors : PAUL E. JACOBS Management For For 1G. Election of Directors: SHERRY LANSING Management For For 1H. Election of Directors: STEVEN M. MOLLENKOPF Management For For 1I. Election of Directors: DUANE A. NELLES Management For For 1J. Election of Directors : CLARK T. RANDT, JR. Management For For 1K. Election of Directors: FRANCISCO ROS Management For For 1L. Election of Directors: JONATHAN J. RUBINSTEIN Management For For 1M. Election of Directors: BRENT SCOWCROFT Management For For 1N. Election of Directors: MARC I. STERN Management Against Against 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote On Executive Compensation Management Against Against 4. Advisory Vote On Executive Compensation Vote Frequency Management 1 Year For ADOBE SYSTEMS INCORPORATED CUSIP 00724F101 Meeting Type Annual Ticker Symbol ADBE Meeting Date 10-Apr-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: AMY L. BANSE Management For For 1B. Election of Director: KELLY J. BARLOW Management For For 1C. Election of Director: EDWARD W. BARNHOLT Management For For 1D. Election of Director: ROBERT K. BURGESS Management For For 1E. Election of Director: FRANK A. CALDERONI Management For For 1F. Election of Director: MICHAEL R. CANNON Management For For 1G. Election of Director: JAMES E. DALEY Management For For 1H. Election of Director: LAURA B. DESMOND Management For For 1I. Election of Director: CHARLES M. GESCHKE Management For For 1J. Election of Director: SHANTANU NARAYEN Management For For 1K. Election of Director: DANIEL L. ROSENSWEIG Management For For 1L. Election of Director: ROBERT SEDGEWICK Management For For 1M. Election of Director: JOHN E. WARNOCK Management For For 2. Amend Stock Compensation Plan Management Against Against 3. Ratify Appointment of Independent Auditors Management For For 4. Advisory Vote On Executive Compensation Management For For WEYERHAEUSER COMPANY CUSIP Meeting Type Annual Ticker Symbol WY Meeting Date 10-Apr-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: DEBRA A. CAFARO Management For For 1B. Election of Director: MARK A. EMMERT Management For For 1C. Election of Director: JOHN I. KIECKHEFER Management For For 1D. Election of Director: WAYNE W. MURDY Management For For 1E. Election of Director: NICOLE W. PIASECKI Management For For 1F. Election of Director: DOYLE R. SIMONS Management For For 1G. Election of Director: RICHARD H. SINKFIELD Management For For 1H. Election of Director: D. MICHAEL STEUERT Management For For 1I. Election of Director: KIM WILLIAMS Management For For 1J. Election of Director: CHARLES R. WILLIAMSON Management For For 2. Advisory Vote On Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For LYONDELLBASELL INDUSTRIES N.V. CUSIP N53745100 Meeting Type Annual Ticker Symbol LYB Meeting Date 16-Apr-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Class I Director: JAGJEET S. BINDRA Management For For 1B. Election of Class I Director: MILTON CARROLL Management For For 1C. Election of Class I Director: CLAIRE S. FARLEY Management For For 1D. Election of Class I Director: RUDY VAN DER MEER Management For For 1E. Election of Class II Director: ISABELLA D. GOREN Management For For 1F. Election of Class III Director: NANCE K. DICCIANI Management For For 2A. Election of Managing Director: KARYN F. OVELMEN Management For For 2B. Election of Managing Director: CRAIG B. GLIDDEN Management For For 2C. Election of Managing Director: BHAVESH V. PATEL Management For For 2D. Election of Managing Director: PATRICK D. QUARLES Management For For 2E. Election of Managing Director: TIMOTHY D. ROBERTS Management For For 3. Receive Directors' Report Management For For 4. Approve Director Liability Insurance Management For For 5. Approve Director Liability Insurance Management For For 6. Ratify Appointment of Independent Auditors Management For For 7. Ratify Appointment of Independent Auditors Management For For 8. Ratify and Approve Dividends Management For For 9. Advisory Vote On Executive Compensation Management For For Approve Share Repurchase Plan Management For For Approve Cancellation of Share Capital Held in Treasury Management For For DIRECTV CUSIP 25490A309 Meeting Type Annual Ticker Symbol DTV Meeting Date 29-Apr-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: NEIL AUSTRIAN Management For For 1B. Election of Director: RALPH BOYD, JR. Management For For 1C. Election of Director: ABELARDO BRU Management For For 1D. Election of Director: DAVID DILLON Management For For 1E. Election of Director: SAMUEL DIPIAZZA, JR. Management For For 1F. Election of Director: DIXON DOLL Management For For 1G. Election of Director: CHARLES LEE Management For For 1H. Election of Director: PETER LUND Management For For 1I. Election of Director: NANCY NEWCOMB Management For For 1J. Election of Director: LORRIE NORRINGTON Management For For 1K. Election of Director: ANTHONY VINCIQUERRA Management For For 1L. Election of Director: MICHAEL WHITE Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote On Executive Compensation Management For For 4. Prohibit Acceleration of Vesting of Equity on Change of Control Shareholder For Against 5. Adopt Equity Retention Policy for Senior Executives Shareholder For Against FLUOR CORPORATION CUSIP Meeting Type Annual Ticker Symbol FLR Meeting Date 01-May-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: PETER K. BARKER Management For For 1B. Election of Director: ALAN M. BENNETT Management For For 1C. Election of Director: ROSEMARY T. BERKERY Management For For 1D. Election of Director: PETER J. FLUOR Management For For 1E. Election of Director: JAMES T. HACKETT Management For For 1F. Election of Director: DEBORAH D. MCWHINNEY Management For For 1G. Election of Director: DEAN R. O'HARE Management For For 1H. Election of Director: ARMANDO J. OLIVERA Management For For 1I. Election of Director: JOSEPH W. PRUEHER Management For For 1J. Election of Director: MATTHEW K. ROSE Management For For 1K. Election of Director: DAVID T. SEATON Management For For 1L. Election of Director: NADER H. SULTAN Management For For 1M. Election of Director: LYNN C. SWANN Management Against Against 2. Advisory Vote On Executive Compensation Management For For 3. Adopt Non-Employee Director Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. Establish Independent Chairman Shareholder For Against HCP, INC. CUSIP 40414L109 Meeting Type Annual Ticker Symbol HCP Meeting Date 01-May-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: BRIAN G. CARTWRIGHT Management For For 1B. Election of Director: CHRISTINE N. GARVEY Management For For 1C. Election of Director: DAVID B. HENRY Management For For 1D. Election of Director: LAURALEE E. MARTIN Management For For 1E. Election of Director: MICHAEL D. MCKEE Management For For 1F. Election of Director: PETER L. RHEIN Management For For 1G. Election of Director: JOSEPH P. SULLIVAN Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote On Executive Compensation Management For For 4. Approve Stock Compensation Plan Management For For VALERO ENERGY CORPORATION CUSIP 91913Y100 Meeting Type Annual Ticker Symbol VLO Meeting Date 01-May-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: JERRY D. CHOATE Management For For 1B. Election of Director: JOSEPH W. GORDER Management For For 1C. Election of Director: WILLIAM R. KLESSE Management For For 1D. Election of Director: DEBORAH P. MAJORAS Management For For 1E. Election of Director: DONALD L. NICKLES Management For For 1F. Election of Director: PHILIP J. PFEIFFER Management For For 1G. Election of Director: ROBERT A. PROFUSEK Management For For 1H. Election of Director: SUSAN KAUFMAN PURCELL Management For For 1I. Election of Director: STEPHEN M. WATERS Management For For 1J. Election of Director: RANDALL J. WEISENBURGER Management For For 1K. Election of Director: RAYFORD WILKINS, JR. Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote On Executive Compensation Management For For 4. Prohibit Acceleration of Vesting of Performance Shares on Change of Control Shareholder For Against 5. Adopt Climate Change Management Plan Shareholder Against For 6. Report on Corporate Lobbying Shareholder Against For BERKSHIRE HATHAWAY INC. CUSIP Meeting Type Annual Ticker Symbol BRKA Meeting Date 03-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 WARREN E. BUFFETT For For 2 CHARLES T. MUNGER For For 3 HOWARD G. BUFFETT For For 4 STEPHEN B. BURKE For For 5 SUSAN L. DECKER For For 6 WILLIAM H. GATES III For For 7 DAVID S. GOTTESMAN For For 8 CHARLOTTE GUYMAN For For 9 DONALD R. KEOUGH For For 10 THOMAS S. MURPHY For For 11 RONALD L. OLSON For For 12 WALTER SCOTT, JR. For For 13 MERYL B. WITMER For For 2. Advisory Vote On Executive Compensation Management For For 3. Advisory Vote On Executive Compensation Vote Frequency Management 1 Year Against 4. Report/Reduce Greenhouse Gas and Other Air Emissions Shareholder Against For 5. Increase Dividends Shareholder Against For ALEXION PHARMACEUTICALS, INC. CUSIP Meeting Type Annual Ticker Symbol ALXN Meeting Date 05-May-2014 Item Proposal Proposed By Vote For/Against Management Election of Director: LEONARD BELL Management For For Election of Director: MAX LINK Management For For Election of Director: WILLIAM R. KELLER Management For For Election of Director: JOHN T. MOLLEN Management For For Election of Director: R. DOUGLAS NORBY Management For For Election of Director: ALVIN S. PARVEN Management For For Election of Director: ANDREAS RUMMELT Management For For Election of Director: ANN M. VENEMAN Management For For Advisory Vote On Executive Compensation Management For For Ratify Appointment of Independent Auditors Management For For Ratify Poison Pill Shareholder For Against ALLERGAN, INC. CUSIP Meeting Type Annual Ticker Symbol AGN Meeting Date 06-May-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: DAVID E.I. PYOTT Management For For 1B. Election of Director: MICHAEL R. GALLAGHER Management Against Against 1C. Election of Director: DEBORAH DUNSIRE, M.D. Management For For 1D. Election of Director: TREVOR M. JONES, PH.D. Management For For 1E. Election of Director: LOUIS J. LAVIGNE, JR. Management For For 1F. Election of Director: PETER J. MCDONNELL, M.D. Management For For 1G. Election of Director: TIMOTHY D. PROCTOR Management Against Against 1H. Election of Director: RUSSELL T. RAY Management Against Against 1I. Election of Director: HENRI A. TERMEER Management Against Against 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote On Executive Compensation Management For For 4. Approve Charter Amendment Management Against Against 5. Separate Chairman and CEO Shareholder For Against MASCO CORPORATION CUSIP Meeting Type Annual Ticker Symbol MAS Meeting Date 06-May-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: KEITH J. ALLMAN Management For For 1B. Election of Director: VERNE G. ISTOCK Management For For 1C. Election of Director: J. MICHAEL LOSH Management For For 1D. Election of Director: CHRISTOPHER A. O'HERLIHY Management For For 2. Advisory Vote On Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Approve Stock Compensation Plan Management For For EXPRESS SCRIPTS HOLDING COMPANY CUSIP 30219G108 Meeting Type Annual Ticker Symbol ESRX Meeting Date 07-May-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: GARY G. BENANAV Management For For 1B. Election of Director: MAURA C. BREEN Management For For 1C. Election of Director: WILLIAM J. DELANEY Management For For 1D. Election of Director: NICHOLAS J. LAHOWCHIC Management For For 1E. Election of Director: THOMAS P. MACMAHON Management For For 1F. Election of Director: FRANK MERGENTHALER Management For For 1G. Election of Director: WOODROW A. MYERS, JR., MD Management For For 1H. Election of Director: JOHN O. PARKER, JR. Management For For 1I. Election of Director: GEORGE PAZ Management For For 1J. Election of Director: WILLIAM L. ROPER, MD, MPH Management For For 1K. Election of Director: SEYMOUR STERNBERG Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote On Executive Compensation Management For For PEPSICO, INC. CUSIP Meeting Type Annual Ticker Symbol PEP Meeting Date 07-May-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: SHONA L. BROWN Management For For 1B. Election of Director: GEORGE W. BUCKLEY Management For For 1C. Election of Director: IAN M. COOK Management For For 1D. Election of Director: DINA DUBLON Management For For 1E. Election of Director: RONA A. FAIRHEAD Management For For 1F. Election of Director: RAY L. HUNT Management Against Against 1G. Election of Director: ALBERTO IBARGUEN Management Against Against 1H. Election of Director: INDRA K. NOOYI Management For For 1I. Election of Director: SHARON PERCY ROCKEFELLER Management Against Against 1J. Election of Director: JAMES J. SCHIRO Management Against Against 1K. Election of Director: LLOYD G. TROTTER Management Against Against 1L. Election of Director: DANIEL VASELLA Management Against Against 1M. Election of Director: ALBERTO WEISSER Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote On Executive Compensation Management Against Against 4. Approve Stock Compensation Plan Management Against Against 5. Establish Political Contributions Policy Shareholder Against For 6. Adopt Equity Retention Policy for Senior Executives Shareholder For Against CVS CAREMARK CORPORATION CUSIP Meeting Type Annual Ticker Symbol CVS Meeting Date 08-May-2014 Item Proposal Proposed By Vote For/Against Management Election of Director: C. DAVID BROWN II Management Against Against Election of Director: NANCY-ANN M. DEPARLE Management For For Election of Director: DAVID W. DORMAN Management Against Against Election of Director: ANNE M. FINUCANE Management For For Election of Director: LARRY J. MERLO Management For For Election of Director: JEAN-PIERRE MILLON Management For For Election of Director: RICHARD J. SWIFT Management For For Election of Director: WILLIAM C. WELDON Management For For Election of Director: TONY L. WHITE Management For For 2 Ratify Appointment of Independent Auditors Management For For 3 Advisory Vote On Executive Compensation Management Against Against ACTAVIS PLC CUSIP G0083B108 Meeting Type Annual Ticker Symbol ACT Meeting Date 09-May-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: PAUL M. BISARO Management For For 1B. Election of Director: JAMES H. BLOEM Management For For 1C. Election of Director: CHRISTOPHER W. BODINE Management Against Against 1D. Election of Director: TAMAR D. HOWSON Management Against Against 1E. Election of Director: JOHN A. KING Management For For 1F. Election of Director: CATHERINE M. KLEMA Management For For 1G. Election of Director: JIRI MICHAL Management Against Against 1H. Election of Director: SIGURDUR OLI OLAFSSON Management For For 1I. Election of Director: PATRICK J. O'SULLIVAN Management For For 1J. Election of Director: RONALD R. TAYLOR Management Against Against 1K. Election of Director: ANDREW L. TURNER Management For For 1L. Election of Director: FRED G. WEISS Management For For 2. Advisory Vote On Executive Compensation Management Against Against 3. Ratify Appointment of Independent Auditors Management For For 4. Issue Sustainability Report Shareholder For Against MARRIOTT INTERNATIONAL, INC. CUSIP Meeting Type Annual Ticker Symbol MAR Meeting Date 09-May-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: J.W. MARRIOTT, JR. Management Against Against 1B. Election of Director: JOHN W. MARRIOTT III Management For For 1C. Election of Director: MARY K. BUSH Management Against Against 1D. Election of Director: FREDERICK A. HENDERSON Management For For 1E. Election of Director: LAWRENCE W. KELLNER Management For For 1F. Election of Director: DEBRA L. LEE Management For For 1G. Election of Director: GEORGE MUNOZ Management For For 1H. Election of Director: HARRY J. PEARCE Management For For 1I. Election of Director: STEVEN S REINEMUND Management Against Against 1J. Election of Director: W. MITT ROMNEY Management For For 1K. Election of Director: ARNE M. SORENSON Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote On Executive Compensation Management Against Against 4. Approve Stock Compensation Plan Management For For 5. Implement Simple Majority Voting Standard Shareholder For Against EBAY INC. CUSIP Meeting Type Annual Ticker Symbol EBAY Meeting Date 13-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 FRED D. ANDERSON For For 2 EDWARD W. BARNHOLT For For 3 SCOTT D. COOK For For 4 JOHN J. DONAHOE For For 2. Advisory Vote On Executive Compensation Management For For 3. Amend Stock Compensation Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. Permit Action by Written Consent Shareholder Against For 6. Proposal Withdrawn Shareholder Against For NEWELL RUBBERMAID INC. CUSIP Meeting Type Annual Ticker Symbol NWL Meeting Date 13-May-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: KEVIN C. CONROY Management For For 1B. Election of Director: SCOTT S. COWEN Management For For 1C. Election of Director: MICHAEL T. COWHIG Management For For 1D. Election of Director: CYNTHIA A. MONTGOMERY Management For For 1E. Election of Director: JOSE IGNACIO PEREZ-LIZAUR Management For For 1F. Election of Director: MICHAEL B. POLK Management For For 1G. Election of Director: MICHAEL A. TODMAN Management For For 1H. Election of Director: RAYMOND G. VIAULT Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote On Executive Compensation Management For For GOOGLE INC. CUSIP 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 14-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR Withheld Against 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER Withheld Against 8 PAUL S. OTELLINI Withheld Against 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote On Executive Compensation Management Against Against 4. Adopt Equal Shareholder Voting Shareholder Against For 5. Report on Lobbying Shareholder Against For 6. Adopt Majority Vote Standard for Election of Directors Shareholder For Against 7. Adopt Tax Policy Principles Shareholder Against For 8. Establish Independent Chairman Shareholder For Against UNION PACIFIC CORPORATION CUSIP Meeting Type Annual Ticker Symbol UNP Meeting Date 15-May-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: A.H. CARD, JR. Management For For 1B. Election of Director: E.B. DAVIS, JR. Management Against Against 1C. Election of Director: D.B. DILLON Management For For 1D. Election of Director: J.R. HOPE Management For For 1E. Election of Director: J.J. KORALESKI Management For For 1F. Election of Director: C.C. KRULAK Management For For 1G. Election of Director: M.R. MCCARTHY Management For For 1H. Election of Director: M.W. MCCONNELL Management For For 1I. Election of Director: T.F. MCLARTY III Management Against Against 1J. Election of Director: S.R. ROGEL Management Against Against 1K. Election of Director: J.H. VILLARREAL Management Against Against 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote On Executive Compensation Management Against Against 4. Authorize Common Stock Increase Management Against Against 5. Adopt Equity Retention Policy for Senior Executives Shareholder For Against CBRE GROUP, INC. CUSIP 12504L109 Meeting Type Annual Ticker Symbol CBG Meeting Date 16-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 RICHARD C. BLUM For For 2 BRANDON B. BOZE For For 3 CURTIS F. FEENY For For 4 BRADFORD M. FREEMAN For For 5 MICHAEL KANTOR For For 6 FREDERIC V. MALEK For For 7 ROBERT E. SULENTIC For For 8 LAURA D. TYSON For For 9 GARY L. WILSON For For 10 RAY WIRTA For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote On Executive Compensation Management For For AMERICAN TOWER CORPORATION CUSIP 03027X100 Meeting Type Annual Ticker Symbol AMT Meeting Date 20-May-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: RAYMOND P. DOLAN Management For For 1B. Election of Director: RONALD M. DYKES Management For For 1C. Election of Director: CAROLYN F. KATZ Management For For 1D. Election of Director: GUSTAVO LARA CANTU Management For For 1E. Election of Director: JOANN A. REED Management For For 1F. Election of Director: PAMELA D.A. REEVE Management For For 1G. Election of Director: DAVID E. SHARBUTT Management For For 1H. Election of Director: JAMES D. TAICLET, JR. Management For For 1I. Election of Director: SAMME L. THOMPSON Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote On Executive Compensation Management For For THE PRICELINE GROUP INC. CUSIP Meeting Type Annual Ticker Symbol PCLN Meeting Date 05-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 TIMOTHY M. ARMSTRONG Withheld Against 2 HOWARD W. BARKER, JR. For For 3 JEFFERY H. BOYD For For 4 JAN L. DOCTER For For 5 JEFFREY E. EPSTEIN Withheld Against 6 JAMES M. GUYETTE Withheld Against 7 DARREN R. HUSTON For For 8 NANCY B. PERETSMAN For For 9 THOMAS E. ROTHMAN For For 10 CRAIG W. RYDIN Withheld Against 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote On Executive Compensation Management Against Against 4. Permit Action by Written Consent Shareholder Against For ACTAVIS PLC CUSIP G0083B108 Meeting Type Special Ticker Symbol ACT Meeting Date 17-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Approve Merger Agreement Management For For 2. Approve Motion to Adjourn Meeting Management For For CELGENE CORPORATION CUSIP Meeting Type Annual Ticker Symbol CELG Meeting Date 18-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 ROBERT J. HUGIN For For 2 R.W. BARKER, D. PHIL. For For 3 MICHAEL D. CASEY Withheld Against 4 CARRIE S. COX For For 5 RODMAN L. DRAKE Withheld Against 6 M.A. FRIEDMAN, M.D. For For 7 GILLA KAPLAN, PH.D. For For 8 JAMES J. LOUGHLIN Withheld Against 9 ERNEST MARIO, PH.D. For For 2. Ratify Appointment of Independent Auditors Management For For 3. Approve Stock Split Management For For 4. Amend Stock Compensation Plan Management Against Against 5. Advisory Vote On Executive Compensation Management Against Against 6. Disclose Lobbying Activities Shareholder Against For Century Small Cap Select Fund TRIUMPH GROUP, INC. CUSIP Meeting Type Annual Ticker Symbol TGI Meeting Date 18-Jul-2013 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: PAUL BOURGON Management For For 1B. Election of Director: ELMER L. DOTY Management For For 1C. Election of Director: JOHN G. DROSDICK Management For For 1D. Election of Director: RALPH E. EBERHART Management For For 1E. Election of Director: JEFFRY D. FRISBY Management For For 1F. Election of Director: RICHARD C. GOZON Management For For 1G. Election of Director: RICHARD C. ILL Management For For 1H. Election of Director: WILLIAM L. MANSFIELD Management For For 1I. Election of Director: ADAM J. PALMER Management For For 1J. Election of Director: JOSEPH M. SILVESTRI Management For For 1K. Election of Director: GEORGE SIMPSON Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Approve Stock Compensation Plan Management For For 4. Approve Stock Compensation Plan Management For For 5. Adopt Employee Stock Purchase Plan Management For For 6. Ratify Appointment of Independent Auditors Management For For PRESTIGE BRANDS HOLDINGS, INC. CUSIP 74112D101 Meeting Type Annual Ticker Symbol PBH Meeting Date 29-Jul-2013 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 MATTHEW M. MANNELLY For For 2 JOHN E. BYOM For For 3 GARY E. COSTLEY For For 4 CHARLES J. HINKATY For For 5 CARL J. JOHNSON For For 2. Ratify Appointment of Independent Auditors Management For For 3. Amend Stock Compensation Plan Management For For 4. Advisory Vote on Executive Compensation Management For For JAZZ PHARMACEUTICALS PLC CUSIP G50871105 Meeting Type Annual Ticker Symbol JAZZ Meeting Date 01-Aug-2013 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: PAUL L. BERNS Management For For 1B. Election of Director: PATRICK G. ENRIGHT Management For For 1C. Election of Director: SEAMUS MULLIGAN Management For For 1D. Election of Director: NORBERT G. RIEDEL, PH.D Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Authorize Directors to Repurchase Shares Management For For 4. Advisory Vote on Executive Compensation Management For For NETSCOUT SYSTEMS, INC. CUSIP 64115T104 Meeting Type Annual Ticker Symbol NTCT Meeting Date 26-Aug-2013 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 ANIL K. SINGHAL For For 2 JOHN R. EGAN For For 3 ROBERT E. DONAHUE For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For CYBERONICS, INC. CUSIP 23251P102 Meeting Type Annual Ticker Symbol CYBX Meeting Date 19-Sep-2013 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 GUY C. JACKSON For For 2 JOSEPH E. LAPTEWICZ, JR For For 3 DANIEL J. MOORE For For 4 HUGH M. MORRISON For For 5 ALFRED J. NOVAK For For 6 ARTHUR L. ROSENTHAL PHD For For 7 JON T. TREMMEL For For 2. Approve Cash/Stock Bonus Plan Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Advisory Vote on Executive Compensation Management For For HERMAN MILLER, INC. CUSIP Meeting Type Annual Ticker Symbol MLHR Meeting Date 07-Oct-2013 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 LISA A. KRO For For 2 DOROTHY A. TERRELL For For 3 DAVID O. ULRICH For For 4 MICHAEL A. VOLKEMA For For 2. Ratify Appointment of Independent Auditors Management For For 3. Approve Stock Compensation Plan Management For For 4. Advisory Vote on Executive Compensation Management For For DSW INC. CUSIP 23334L102 Meeting Type Special Ticker Symbol DSW Meeting Date 14-Oct-2013 Item Proposal Proposed By Vote For/Against Management 1. Authorize Common Stock Increase Management For For 2. Approve Stock Split Management For For MILLENNIAL MEDIA INC CUSIP 60040N105 Meeting Type Special Ticker Symbol MM Meeting Date 04-Nov-2013 Item Proposal Proposed By Vote For/Against Management 1. Approve Acquisition Agreement Management Against Against 2. Approve Motion to Adjourn Meeting Management Against Against WUXI PHARMATECH (CAYMAN) INC. CUSIP Meeting Type Annual Ticker Symbol WX Meeting Date 07-Nov-2013 Item Proposal Proposed By Vote For/Against Management 1. Re-Election of Director: GE LI Management For For 2. Re-Election of Director: STEWART HEN Management For For BALLY TECHNOLOGIES, INC. CUSIP 05874B107 Meeting Type Annual Ticker Symbol BYI Meeting Date 05-Dec-2013 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: RICHARD HADDRILL Management For For 1B. Election of Director: JOSEPHINE LINDEN Management For For 1C. Election of Director: RAMESH SRINIVASAN Management For For 2. Amend Stock Compensation Plan Management For For 3. Amend Employee Stock Purchase Plan Management For For 4. Advisory Vote on Executive Compensation Management For For 5. Ratify Appointment of Independent Auditors Management For For PALO ALTO NETWORKS, INC. CUSIP Meeting Type Annual Ticker Symbol PANW Meeting Date 11-Dec-2013 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: ASHEEM CHANDNA Management For For 1B. Election of Director: JAMES J. GOETZ Management For For 1C. Election of Director: MARK D. MCLAUGHLIN Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For UBIQUITI NETWORKS, INC. CUSIP 90347A100 Meeting Type Annual Ticker Symbol UBNT Meeting Date 13-Dec-2013 Item Proposal Proposed By Vote For/Against Management 1. Election of Director: RONALD SEGE Management For For 2. Ratify Appointment of Independent Auditors Management For For KFORCE INC. CUSIP Meeting Type Annual Ticker Symbol KFRC Meeting Date 10-Apr-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 JOHN N. ALLRED For For 2 RICHARD M. COCCHIARO For For 3 A. GORDON TUNSTALL For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For UNIVERSAL FOREST PRODUCTS, INC. CUSIP Meeting Type Annual Ticker Symbol UFPI Meeting Date 16-Apr-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 GARY F. GOODE For For 2 MARK A. MURRAY For For 3 MARY E. TUUK For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For HANESBRANDS INC. CUSIP Meeting Type Annual Ticker Symbol HBI Meeting Date 22-Apr-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 BOBBY J. GRIFFIN For For 2 JAMES C. JOHNSON For For 3 JESSICA T. MATHEWS For For 4 ROBERT F. MORAN For For 5 J. PATRICK MULCAHY For For 6 RONALD L. NELSON For For 7 RICHARD A. NOLL For For 8 ANDREW J. SCHINDLER For For 9 ANN E. ZIEGLER For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For THE RYLAND GROUP, INC. CUSIP Meeting Type Annual Ticker Symbol RYL Meeting Date 22-Apr-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: WILLIAM L. JEWS Management For For 1B. Election of Director: NED MANSOUR Management For For 1C. Election of Director: ROBERT E. MELLOR Management For For 1D. Election of Director: NORMAN J. METCALFE Management For For 1E. Election of Director: LARRY T. NICHOLSON Management For For 1F. Election of Director: CHARLOTTE ST. MARTIN Management For For 1G. Election of Director: THOMAS W. TOOMEY Management For For 1H. Election of Director: ROBERT G. VAN SCHOONENBERG Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For CAMBREX CORPORATION CUSIP Meeting Type Annual Ticker Symbol CBM Meeting Date 24-Apr-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: ROSINA B. DIXON Management For For 1B. Election of Director: KATHRYN R. HARRIGAN Management For For 1C. Election of Director: LEON J. HENDRIX, JR. Management For For 1D. Election of Director: ILAN KAUFTHAL Management For For 1E. Election of Director: STEVEN M. KLOSK Management For For 1F. Election of Director: WILLIAM B. KORB Management For For 1G. Election of Director: PETER G. TOMBROS Management For For 1H. Election of Director: SHLOMO YANAI Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management Against Against SAIA, INC CUSIP 78709Y105 Meeting Type Annual Ticker Symbol SAIA Meeting Date 24-Apr-2014 Item Proposal Proposed By Vote For/Against Management Election of Director: LINDA J. FRENCH Management For For Election of Director: WILLIAM F. MARTIN, JR. Management For For Election of Director: BJORN E. OLSSON Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For MOLINA HEALTHCARE, INC. CUSIP 60855R100 Meeting Type Annual Ticker Symbol MOH Meeting Date 30-Apr-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 J. MARIO MOLINA, M.D. For For 2 STEVEN J. ORLANDO For For 3 RONNA E. ROMNEY For For 4 DALE B. WOLF For For 2. Adopt Supermajority Requirements Management For For 3. Advisory Vote on Executive Compensation Management Against Against 4. Ratify Appointment of Independent Auditors Management For For SCIQUEST, INC. CUSIP 80908T101 Meeting Type Annual Ticker Symbol SQI Meeting Date 30-Apr-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 TIMOTHY J. BUCKLEY For For 2 DANIEL F. GILLIS For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For IMPERVA INC CUSIP 45321L100 Meeting Type Annual Ticker Symbol IMPV Meeting Date 06-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 SHLOMO KRAMER For For 2 ALBERT PIMENTEL For For 3 JAMES TOLONEN For For 2. Ratify Appointment of Independent Auditors Management For For NPS PHARMACEUTICALS, INC. CUSIP 62936P103 Meeting Type Annual Ticker Symbol NPSP Meeting Date 06-May-2014 Item Proposal Proposed By Vote For/Against Management Election of Director: MICHAEL W. BONNEY Management For For Election of Director: COLIN BROOM Management For For Election of Director: GEORGES GEMAYEL Management For For Election of Director: PEDRO GRANADILLO Management For For Election of Director: JAMES G. GRONINGER Management For For Election of Director: FRANCOIS NADER Management For For Election of Director: RACHEL R. SELISKER Management For For Election of Director: PETER G. TOMBROS Management For For 2. Adopt Omnibus Stock Option Plan Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management Against Against GENTHERM INCORPORATED CUSIP 37253A103 Meeting Type Annual Ticker Symbol THRM Meeting Date 07-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 LEWIS BOOTH For For 2 FRANCOIS CASTAING For For 3 DANIEL COKER For For 4 SOPHIE DESORMIERE For For 5 MAURICE GUNDERSON For For 6 OSCAR B. MARX III For For 7 CARLOS MAZZORIN For For 8 FRANZ SCHERER For For 9 BYRON SHAW For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For J2 GLOBAL INC CUSIP 48123V102 Meeting Type Annual Ticker Symbol JCOM Meeting Date 07-May-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: DOUGLAS Y. BECH Management For For 1B. Election of Director: ROBERT J. CRESCI Management For For 1C. Election of Director: W. BRIAN KRETZMER Management For For 1D. Election of Director: RICHARD S. RESSLER Management For For 1E. Election of Director: STEPHEN ROSS Management For For 1F. Election of Director: MICHAEL P. SCHULHOF Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For PENN VIRGINIA CORPORATION CUSIP Meeting Type Annual Ticker Symbol PVA Meeting Date 07-May-2014 Item Proposal Proposed By Vote For/Against Management Election of Director: JOHN U. CLARKE Management For For Election of Director: EDWARD B. CLOUES, II Management For For Election of Director: STEVEN W. KRABLIN Management For For Election of Director: MARSHA R. PERELMAN Management For For Election of Director: H. BAIRD WHITEHEAD Management For For Election of Director: GARY K. WRIGHT Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For WEB.COM GROUP, INC. CUSIP 94733A104 Meeting Type Annual Ticker Symbol WWWW Meeting Date 07-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 DAVID L. BROWN For For 2 TIMOTHY I. MAUDLIN For For 2. Ratify Appointment of Independent Auditors Management For For 3. Approve Stock Compensation Plan Management For For 4. Advisory Vote on Executive Compensation Management For For BUFFALO WILD WINGS, INC. CUSIP Meeting Type Annual Ticker Symbol BWLD Meeting Date 08-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 SALLY J. SMITH For For 2 J. OLIVER MAGGARD For For 3 JAMES M. DAMIAN For For 4 DALE M. APPLEQUIST For For 5 WARREN E. MACK For For 6 MICHAEL P. JOHNSON For For 7 JERRY R. ROSE For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For COHEN & STEERS, INC. CUSIP 19247A100 Meeting Type Annual Ticker Symbol CNS Meeting Date 08-May-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: MARTIN COHEN Management For For 1B. Election of Director: ROBERT H. STEERS Management For For 1C. Election of Director: PETER L. RHEIN Management For For 1D. Election of Director: RICHARD P. SIMON Management For For 1E. Election of Director: EDMOND D. VILLANI Management For For 1F. Election of Director: FRANK T. CONNOR Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For U.S. SILICA HOLDINGS, INC. CUSIP 90346E103 Meeting Type Annual Ticker Symbol SLCA Meeting Date 08-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 DANIEL AVRAMOVICH For For 2 PETER BERNARD For For 3 WILLIAM J. KACAL For For 4 CHARLES SHAVER For For 5 BRYAN A. SHINN For For 6 J. MICHAEL STICE For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Advisory Vote on Executive Compensation Vote Frequency Management 1 Year For HUB GROUP, INC. CUSIP Meeting Type Annual Ticker Symbol HUBG Meeting Date 09-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 DAVID P. YEAGER Withheld Against 2 MARK A. YEAGER Withheld Against 3 GARY D. EPPEN Withheld Against 4 CHARLES R. REAVES Withheld Against 5 MARTIN P. SLARK Withheld Against 6 JONATHAN P. WARD Withheld Against 2. Advisory Vote on Executive Compensation Management For For SUSSER HOLDINGS CORPORATION CUSIP Meeting Type Annual Ticker Symbol SUSS Meeting Date 13-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 RONALD G. STEINHART For For 2 SAM J. SUSSER For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For TYLER TECHNOLOGIES, INC. CUSIP Meeting Type Annual Ticker Symbol TYL Meeting Date 14-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 DONALD R. BRATTAIN For For 2 GLENN A. CARTER For For 3 BRENDA A. CLINE For For 4 J. LUTHER KING, JR. For For 5 JOHN S. MARR, JR. For For 6 DUSTIN R. WOMBLE For For 7 JOHN M. YEAMAN For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For EAGLE BANCORP, INC. CUSIP Meeting Type Annual Ticker Symbol EGBN Meeting Date 15-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 LESLIE M. ALPERSTEIN For For 2 DUDLEY C. DWORKEN For For 3 HARVEY M. GOODMAN For For 4 RONALD D. PAUL For For 5 ROBERT P. PINCUS For For 6 NORMAN R. POZEZ For For 7 DONALD R. ROGERS For For 8 LELAND M. WEINSTEIN For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For MELLANOX TECHNOLOGIES LTD. CUSIP M51363113 Meeting Type Annual Ticker Symbol MLNX Meeting Date 19-May-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Non-Outside Director: EYAL WALDMAN Management For For 1B. Election of Non-Outside Director: IRWIN FEDERMAN Management Against Against 1C. Election of Non-Outside Director: DOV BAHARAV Management Against Against 1D. Election of Non-Outside Director: GLENDA DORCHAK Management Against Against 1E. Election of Non-Outside Director: THOMAS WEATHERFORD Management Against Against 2A. Election of Outside Director: DAVID PERLMUTTER Management For For 3. Approve Cash/Stock Bonus Plan Management Against Against 4. Approve Option Grants Management For For 5. Advisory Vote on Executive Compensation Management Against Against 6. Advisory Vote on Executive Compensation Management Against Against 7. Ratify Appointment of Independent Auditors Management For For BRUKER CORPORATION CUSIP Meeting Type Annual Ticker Symbol BRKR Meeting Date 20-May-2014 Item Proposal Proposed By Vote For/Against Management Election of Director: STEPHEN W. FESIK Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management Against Against CONSTANT CONTACT, INC. CUSIP Meeting Type Annual Ticker Symbol CTCT Meeting Date 20-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 THOMAS ANDERSON For For 2 JAY HERRATTI For For 2. Amend Stock Compensation Plan Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Advisory Vote on Executive Compensation Management For For DEPOMED, INC. CUSIP Meeting Type Annual Ticker Symbol DEPO Meeting Date 20-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 PETER D. STAPLE For For 2 VICENTE ANIDO, JR., PHD For For 3 G. STEVEN BURRILL For For 4 KAREN A. DAWES For For 5 LOUIS J. LAVIGNE, JR. For For 6 SAMUEL R. SAKS, M.D. For For 7 JAMES A. SCHOENECK For For 8 DAVID B. ZENOFF, D.B.A. For For 2. Amend Omnibus Stock Option Plan Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management For For BASIC ENERGY SERVICES, INC. CUSIP 06985P100 Meeting Type Annual Ticker Symbol BAS Meeting Date 21-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 JAMES S. D'AGOSTINO, JR For For 2 KENNETH V. HUSEMAN For For 3 THOMAS P. MOORE, JR. For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For DEMANDWARE INC. CUSIP 24802Y105 Meeting Type Annual Ticker Symbol DWRE Meeting Date 21-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 CHARLES F. KANE For For 2 STEPHAN SCHAMBACH For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For ACADIA HEALTHCARE COMPANY, INC. CUSIP 00404A109 Meeting Type Annual Ticker Symbol ACHC Meeting Date 22-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 WADE D. MIQUELON For For 2 WILLIAM M. PETRIE, M.D. For For 3 BRUCE A. SHEAR For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management Against Against CUMULUS MEDIA INC. CUSIP Meeting Type Annual Ticker Symbol CMLS Meeting Date 22-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 LEWIS W. DICKEY, JR. For For 2 BRIAN CASSIDY For For 3 RALPH B. EVERETT For For 4 ALEXIS GLICK For For 5 JEFFREY A. MARCUS For For 6 ROBERT H. SHERIDAN, III For For 7 DAVID M. TOLLEY For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For AIR METHODS CORPORATION CUSIP Meeting Type Annual Ticker Symbol AIRM Meeting Date 29-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 JOHN J. CONNOLLY, ED.D. For For 2 JEFFREY A. DORSEY For For 3 MORAD TAHBAZ For For 4 AARON D. TODD For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For DEALERTRACK TECHNOLOGIES, INC. CUSIP Meeting Type Annual Ticker Symbol TRAK Meeting Date 03-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 MARK F. O'NEIL For For 2 JOSEPH P. PAYNE For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Amend Stock Compensation Plan Management For For MARLIN BUSINESS SERVICES CORP. CUSIP Meeting Type Annual Ticker Symbol MRLN Meeting Date 03-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 JOHN J. CALAMARI For For 2 LAWRENCE J. DEANGELO For For 3 DANIEL P. DYER For For 4 MATTHEW J. SULLIVAN For For 5 J. CHRISTOPHER TEETS For For 6 JAMES W. WERT For For 2. Advisory Vote on Executive Compensation Management For For 3. Approve Stock Compensation Plan Management For For AMERICAN VANGUARD CORPORATION CUSIP Meeting Type Annual Ticker Symbol AVD Meeting Date 04-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 SCOTT D. BASKIN For For 2 LAWRENCE S. CLARK Withheld Against 3 DEBRA F. EDWARDS For For 4 MORTON D. ERLICH For For 5 ALFRED F. INGUILLI Withheld Against 6 JOHN L. KILLMER For For 7 CARL R. SODERLIND Withheld Against 8 ERIC G. WINTEMUTE For For 9 M. ESMAIL ZIRAKPARVAR For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management Against Against 4. Amend Employee Stock Purchase Plan Management For For HOMEAWAY, INC. CUSIP 43739Q100 Meeting Type Annual Ticker Symbol AWAY Meeting Date 04-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 JEFFREY D. BRODY For For 2 C. (WOODY) P. MARSHALL For For 3 KEVIN KRONE For For 2. Ratify Appointment of Independent Auditors Management For For WESTERN REFINING, INC. CUSIP Meeting Type Annual Ticker Symbol WNR Meeting Date 04-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Declassify Board Management For For 2. Election of Directors Management 1 CARIN MARCY BARTH For For 2 PAUL L. FOSTER For For 3 L. FREDERICK FRANCIS For For 3. Advisory Vote on Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management For For AMERICAN EQUITY INVESTMENT LIFE HLDG CO CUSIP Meeting Type Annual Ticker Symbol AEL Meeting Date 05-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 JOYCE A. CHAPMAN For For 2 JAMES M. GERLACH For For 3 ROBERT L. HOWE For For 4 DEBRA J. RICHARDSON For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For GLOBUS MEDICAL, INC. CUSIP Meeting Type Annual Ticker Symbol GMED Meeting Date 05-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: DAVID M. DEMSKI Management For For 1B. Election of Director: KURT C. WHEELER Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For THERAPEUTICSMD, INC. CUSIP 88338N107 Meeting Type Annual Ticker Symbol TXMD Meeting Date 05-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 TOMMY G. THOMPSON For For 2 ROBERT G. FINIZIO For For 3 JOHN C.K. MILLIGAN, IV For For 4 BRIAN BERNICK For For 5 COOPER C. COLLINS For For 6 RANDALL STANICKY For For 7 ROBERT V. LAPENTA, JR. For For 8 JULES A. MUSING For For 9 NICHOLAS SEGAL For For 2. Advisory Vote on Executive Compensation Management Against Against 3. Ratify Appointment of Independent Auditors Management Against Against CAI INTERNATIONAL, INC. CUSIP 12477X106 Meeting Type Annual Ticker Symbol CAP Meeting Date 06-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 VICTOR GARCIA For For 2 GARY SAWKA For For 3 MARVIN DENNIS For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For PROOFPOINT, INC. CUSIP Meeting Type Annual Ticker Symbol PFPT Meeting Date 09-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 JONATHAN FEIBER For For 2 ERIC HAHN For For 3 KEVIN HARVEY For For 2. Ratify Appointment of Independent Auditors Management For For CALLIDUS SOFTWARE INC. CUSIP 13123E500 Meeting Type Annual Ticker Symbol CALD Meeting Date 11-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: WILLIAM B. BINCH Management For For 1B. Election of Director: KEVIN M. KLAUSMEYER Management For For 1C. Election of Director: MICHELE VION Management For For 2. Amend Employee Stock Purchase Plan Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management For For GENERAC HOLDINGS INC. CUSIP Meeting Type Annual Ticker Symbol GNRC Meeting Date 11-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 BENNETT MORGAN For For 2 TODD A. ADAMS For For 3 RALPH CASTNER For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Adopt Employee Stock Purchase Plan Management For For STIFEL FINANCIAL CORP. CUSIP Meeting Type Annual Ticker Symbol SF Meeting Date 11-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 BRUCE A. BEDA Withheld Against 2 FREDRICK O. HANSER Withheld Against 3 RONALD J. KRUSZEWSKI Withheld Against 4 THOMAS P. MULROY Withheld Against 5 THOMAS W. WEISEL Withheld Against 6 KELVIN R. WESTBROOK Withheld Against 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For MONOLITHIC POWER SYSTEMS, INC. CUSIP Meeting Type Annual Ticker Symbol MPWR Meeting Date 12-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 VICTOR K. LEE For For 2 JAMES C. MOYER For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For PHARMERICA CORPORATION CUSIP 71714F104 Meeting Type Annual Ticker Symbol PMC Meeting Date 17-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 GREGORY S. WEISHAR For For 2 W. ROBERT DAHL, JR. For For 3 FRANK E. COLLINS, ESQ. For For 4 THOMAS P. MAC MAHON For For 5 MARJORIE W. DORR For For 6 THOMAS P. GERRITY, PH.D For For 7 ROBERT A. OAKLEY, PH.D. For For 8 GEOFFREY G. MEYERS For For 9 PATRICK G. LEPORE For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For DSW INC. CUSIP 23334L102 Meeting Type Annual Ticker Symbol DSW Meeting Date 18-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Class I Director: CAROLEE FRIEDLANDER Management For For 1B. Election of Class I Director: HARVEY L. SONNENBERG Management For For 1C. Election of Class I Director: ALLAN J. TANENBAUM Management For For 2. Approve Stock Compensation Plan Management For For 3. Approve Stock Compensation Plan Management For For 4. Approve Stock Compensation Plan Management For For 5. Advisory Vote on Executive Compensation Management For For DXP ENTERPRISES, INC. CUSIP Meeting Type Annual Ticker Symbol DXPE Meeting Date 19-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 DAVID R. LITTLE Withheld Against 2 CLETUS DAVIS Withheld Against 3 TIMOTHY P. HALTER Withheld Against 4 BRYAN WIMBERLY Withheld Against 2. Advisory Vote on Executive Compensation Management For For MOVADO GROUP, INC. CUSIP Meeting Type Annual Ticker Symbol MOV Meeting Date 19-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 MARGARET HAYES ADAME For For 2 PETER A. BRIDGMAN For For 3 RICHARD COTE For For 4 ALEX GRINBERG For For 5 EFRAIM GRINBERG For For 6 ALAN H. HOWARD For For 7 RICHARD ISSERMAN For For 8 NATHAN LEVENTHAL For For 9 MAURICE REZNIK For For 2. Ratify Appointment of Independent Auditors Management For For 3. Amend Stock Compensation Plan Management For For 4. Advisory Vote on Executive Compensation Management For For THE CORPORATE EXECUTIVE BOARD COMPANY CUSIP 21988R102 Meeting Type Annual Ticker Symbol CEB Meeting Date 19-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 THOMAS L. MONAHAN III For For 2 GREGOR S. BAILAR For For 3 STEPHEN M. CARTER For For 4 GORDON J. COBURN For For 5 L. KEVIN COX For For 6 NANCY J. KARCH For For 7 DANIEL O. LEEMON For For 8 JEFFREY R. TARR For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For Century Growth Opportunities Fund FRANCESCA'S HOLDINGS CORPORATION CUSIP Meeting Type Annual Ticker Symbol FRAN Meeting Date 09-Jul-2013 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 RICHARD EMMETT For For 2 RICHARD KUNES For For 3 RICHARD ZANNINO For For 2. Ratify Appointment of Independent Auditors Management For For BE AEROSPACE, INC. CUSIP Meeting Type Annual Ticker Symbol BEAV Meeting Date 24-Jul-2013 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 MICHAEL F. SENFT For For 2 JOHN T. WHATES For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Amend Employee Stock Purchase Plan Management For For ALKERMES PLC CUSIP G01767105 Meeting Type Annual Ticker Symbol ALKS Meeting Date 01-Aug-2013 Item Proposal Proposed By Vote For/Against Management Election of Director: DAVID W. ANSTICE Management For For Election of Director: ROBERT A. BREYER Management For For Election of Director: WENDY L. DIXON Management For For 2. Amend Stock Compensation Plan Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Authorize Holding the 2014 Annual General Meeting of Shareholders at a Location Outside of Ireland Management For For 5. Ratify Appointment of Independent Auditors Management For For JAZZ PHARMACEUTICALS PLC CUSIP G50871105 Meeting Type Annual Ticker Symbol JAZZ Meeting Date 01-Aug-2013 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: PAUL L. BERNS Management For For 1B. Election of Director: PATRICK G. ENRIGHT Management For For 1C. Election of Director: SEAMUS MULLIGAN Management For For 1D. Election of Director: NORBERT G. RIEDEL, PH.D Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Authorize Directors to Repurchase Shares Management For For 4. Advisory Vote on Executive Compensation Management For For FINISAR CORPORATION CUSIP 31787A507 Meeting Type Annual Ticker Symbol FNSR Meeting Date 03-Sep-2013 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 JERRY S. RAWLS For For 2 ROBERT N. STEPHENS For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management Against Against CYBERONICS, INC. CUSIP 23251P102 Meeting Type Annual Ticker Symbol CYBX Meeting Date 19-Sep-2013 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 GUY C. JACKSON For For 2 JOSEPH E. LAPTEWICZ, JR For For 3 DANIEL J. MOORE For For 4 HUGH M. MORRISON For For 5 ALFRED J. NOVAK For For 6 ARTHUR L. ROSENTHAL PHD For For 7 JON T. TREMMEL For For 2. Approve Cash/Stock Bonus Plan Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Advisory Vote on Executive Compensation Management For For NXP SEMICONDUCTOR NV CUSIP N6596X109 Meeting Type Special Ticker Symbol NXPI Meeting Date 10-Oct-2013 Item Proposal Proposed By Vote For/Against Management 1A. Appoint Non-Executive Director: MRS. DR. M. HELMES Management For For 1B. Appoint Non-Executive Director: MRS. J. SOUTHERN Management For For DSW INC. CUSIP 23334L102 Meeting Type Special Ticker Symbol DSW Meeting Date 14-Oct-2013 Item Proposal Proposed By Vote For/Against Management 1. Authorize Common Stock Increase Management For For 2. Approve Stock Split Management For For BALLY TECHNOLOGIES, INC. CUSIP 05874B107 Meeting Type Annual Ticker Symbol BYI Meeting Date 05-Dec-2013 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: RICHARD HADDRILL Management For For 1B. Election of Director: JOSEPHINE LINDEN Management For For 1C. Election of Director: RAMESH SRINIVASAN Management For For 2. Amend Stock Compensation Plan Management For For 3. Amend Employee Stock Purchase Plan Management For For 4. Advisory Vote on Executive Compensation Management For For 5. Ratify Appointment of Independent Auditors Management For For UBIQUITI NETWORKS, INC. CUSIP 90347A100 Meeting Type Annual Ticker Symbol UBNT Meeting Date 13-Dec-2013 Item Proposal Proposed By Vote For/Against Management 1. Election of Director: RONALD SEGE Management For For 2. Ratify Appointment of Independent Auditors Management For For UNITED NATURAL FOODS, INC. CUSIP Meeting Type Annual Ticker Symbol UNFI Meeting Date 18-Dec-2013 Item Proposal Proposed By Vote For/Against Management 1A. Election of Class II Director: GAIL A. GRAHAM Management For For 1B. Election of Class II Director: ANN TORRE BATES Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Declassify Board Management For For 5. Declassify Board Management For For 6. Implement Simple Majority Voting Standard Shareholder Against For 7. Prohibit Acceleration of Vesting of Equity on Change of Control Shareholder Against For ACUITY BRANDS, INC. CUSIP 00508Y102 Meeting Type Annual Ticker Symbol AYI Meeting Date 07-Jan-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 GORDON D. HARNETT For For 2 ROBERT F. MCCULLOUGH For For 3 DOMINIC J. PILEGGI For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For ACTUANT CORPORATION CUSIP 00508X203 Meeting Type Annual Ticker Symbol ATU Meeting Date 14-Jan-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 ROBERT C. ARZBAECHER For For 2 GURMINDER S. BEDI For For 3 THOMAS J. FISCHER For For 4 MARK E. GOLDSTEIN For For 5 WILLIAM K. HALL For For 6 R. ALAN HUNTER For For 7 ROBERT A. PETERSON For For 8 HOLLY A. VAN DEURSEN For For 9 DENNIS K. WILLIAMS For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For D.R. HORTON, INC. CUSIP 23331A109 Meeting Type Annual Ticker Symbol DHI Meeting Date 23-Jan-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: DONALD R. HORTON Management For For 1B. Election of Director: BARBARA K. ALLEN Management For For 1C. Election of Director: BRADLEY S. ANDERSON Management For For 1D. Election of Director: MICHAEL R. BUCHANAN Management For For 1E. Election of Director: MICHAEL W. HEWATT Management For For 1F. Election of Director: DONALD J. TOMNITZ Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For THE COOPER COMPANIES, INC. CUSIP Meeting Type Annual Ticker Symbol COO Meeting Date 17-Mar-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: A. THOMAS BENDER Management For For 1B. Election of Director: MICHAEL H. KALKSTEIN Management For For 1C. Election of Director: JODY S. LINDELL Management For For 1D. Election of Director: GARY S. PETERSMEYER Management For For 1E. Election of Director: STEVEN ROSENBERG Management For For 1F. Election of Director: ALLAN E. RUBENSTEIN, M.D. Management For For 1G. Election of Director: ROBERT S. WEISS Management For For 1H. Election of Director: STANLEY ZINBERG, M.D. Management For For Ratify Appointment of Independent Auditors Management For For Advisory Vote on Executive Compensation Management For For MAXIMUS, INC. CUSIP Meeting Type Annual Ticker Symbol MMS Meeting Date 19-Mar-2014 Item Proposal Proposed By Vote For/Against Management Election of Director: RUSSELL A. BELIVEAU Management For For Election of Director: JOHN J. HALEY Management For For Election of Director: MARILYN R. SEYMANN Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For NXP SEMICONDUCTOR NV CUSIP N6596X109 Meeting Type Special Ticker Symbol NXPI Meeting Date 28-Mar-2014 Item Proposal Proposed By Vote For/Against Management 1. Appoint Non-Executive Director: MR. E. MEURICE Management For For WADDELL & REED FINANCIAL, INC. CUSIP Meeting Type Annual Ticker Symbol WDR Meeting Date 16-Apr-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 SHARILYN S. GASAWAY For For 2 ALAN W. KOSLOFF For For 3 JERRY W. WALTON For For 2. Advisory Vote on Executive Compensation Management For For 3. Amend Stock Compensation Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For COGENT COMMUNICATIONS GROUP INC. CUSIP 19239V302 Meeting Type Annual Ticker Symbol CCOI Meeting Date 17-Apr-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 DAVE SCHAEFFER For For 2 STEVEN D. BROOKS For For 3 TIMOTHY WEINGARTEN For For 4 RICHARD T. LIEBHABER For For 5 D. BLAKE BATH For For 6 MARC MONTAGNER For For 2. Ratify Appointment of Independent Auditors Management For For 3. Amend Stock Compensation Plan Management For For 4. Advisory Vote on Executive Compensation Management For For HANESBRANDS INC. CUSIP Meeting Type Annual Ticker Symbol HBI Meeting Date 22-Apr-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 BOBBY J. GRIFFIN For For 2 JAMES C. JOHNSON For For 3 JESSICA T. MATHEWS For For 4 ROBERT F. MORAN For For 5 J. PATRICK MULCAHY For For 6 RONALD L. NELSON For For 7 RICHARD A. NOLL For For 8 ANDREW J. SCHINDLER For For 9 ANN E. ZIEGLER For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For CAMBREX CORPORATION CUSIP Meeting Type Annual Ticker Symbol CBM Meeting Date 24-Apr-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: ROSINA B. DIXON Management For For 1B. Election of Director: KATHRYN R. HARRIGAN Management For For 1C. Election of Director: LEON J. HENDRIX, JR. Management For For 1D. Election of Director: ILAN KAUFTHAL Management For For 1E. Election of Director: STEVEN M. KLOSK Management For For 1F. Election of Director: WILLIAM B. KORB Management For For 1G. Election of Director: PETER G. TOMBROS Management For For 1H. Election of Director: SHLOMO YANAI Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management Against Against SNAP-ON INCORPORATED CUSIP Meeting Type Annual Ticker Symbol SNA Meeting Date 24-Apr-2014 Item Proposal Proposed By Vote For/Against Management Election of Director: ROXANNE J. DECYK Management For For Election of Director: NICHOLAS T. PINCHUK Management For For Election of Director: GREGG M. SHERRILL Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For FERRO CORPORATION CUSIP Meeting Type Annual Ticker Symbol FOE Meeting Date 25-Apr-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 RICHARD J. HIPPLE For For 2 GREGORY E. HYLAND For For 3 WILLIAM B. LAWRENCE For For 2. Amend Articles-Board Related Management For For 3. Adopt Cumulative Voting Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. Advisory Vote on Executive Compensation Management For For 6. Implement Simple Majority Voting Standard Management For For MANPOWERGROUP INC. CUSIP 56418H100 Meeting Type Annual Ticker Symbol MAN Meeting Date 29-Apr-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: CARI M. DOMINGUEZ Management For For 1B. Election of Director: ROBERTO MENDOZA Management For For 1C. Election of Director: JONAS PRISING Management For For 1D. Election of Director: ELIZABETH P. SARTAIN Management For For 1E. Election of Director: EDWARD J. ZORE Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Amend Stock Compensation Plan Management For For 4. Advisory Vote on Executive Compensation Management For For CHICAGO BRIDGE & IRON COMPANY N.V. CUSIP Meeting Type Annual Ticker Symbol CBI Meeting Date 30-Apr-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Member of the Supervisory Board: JAMES H. MILLER. Management For For 2A. Election of Member of the Supervisory Board: JAMES R. BOLCH. Management For For 2B. Election of Member of the Supervisory Board: LARRY D. MCVAY. Management For For 2C. Election of Member of the Supervisory Board: MARSHA C. WILLIAMS. Management For For 3. Election of Member of the Management Board: CHICAGO BRIDGE & IRON COMPANY B.V Management For For 4. Advisory Vote on Executive Compensation Management For For 5. Adopt Accounts for Past Year Management For For 6. Amalgamation Plan Management For For 7. Approve Director Liability Insurance Management Abstain Against 8. Approve Director Liability Insurance Management Abstain Against 9. Ratify Appointment of Independent Auditors Management For For Approve Stock Compensation Plan Management For For Authorize Repurchase of Share Capital Management For For Authorize Issuance of Shares (including Rights and Options) Management For For Approve Compensation of Members of Supervisory Board Management For For WEST PHARMACEUTICAL SERVICES, INC. CUSIP Meeting Type Annual Ticker Symbol WST Meeting Date 06-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 MARK A. BUTHMAN For For 2 WILLIAM F. FEEHERY For For 3 THOMAS W. HOFMANN For For 4 PAULA A. JOHNSON For For 5 MYLA P. LAI-GOLDMAN For For 6 DOUGLAS A. MICHELS For For 7 DONALD E. MOREL JR. For For 8 JOHN H. WEILAND For For 9 ANTHONY WELTERS For For 10 PATRICK J. ZENNER For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Transact Other Business Management For For GENTHERM INCORPORATED CUSIP 37253A103 Meeting Type Annual Ticker Symbol THRM Meeting Date 07-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 LEWIS BOOTH For For 2 FRANCOIS CASTAING For For 3 DANIEL COKER For For 4 SOPHIE DESORMIERE For For 5 MAURICE GUNDERSON For For 6 OSCAR B. MARX III For For 7 CARLOS MAZZORIN For For 8 FRANZ SCHERER For For 9 BYRON SHAW For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For PENN VIRGINIA CORPORATION CUSIP Meeting Type Annual Ticker Symbol PVA Meeting Date 07-May-2014 Item Proposal Proposed By Vote For/Against Management Election of Director: JOHN U. CLARKE Management For For Election of Director: EDWARD B. CLOUES, II Management For For Election of Director: STEVEN W. KRABLIN Management For For Election of Director: MARSHA R. PERELMAN Management For For Election of Director: H. BAIRD WHITEHEAD Management For For Election of Director: GARY K. WRIGHT Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For UNITED RENTALS, INC. CUSIP Meeting Type Annual Ticker Symbol URI Meeting Date 07-May-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: JENNE K. BRITELL Management For For 1B. Election of Director: JOSE B. ALVAREZ Management For For 1C. Election of Director: BOBBY J. GRIFFIN Management For For 1D. Election of Director: MICHAEL J. KNEELAND Management For For 1E. Election of Director: PIERRE E. LEROY Management For For 1F. Election of Director: SINGLETON B. MCALLISTER Management For For 1G. Election of Director: BRIAN D. MCAULEY Management For For 1H. Election of Director: JOHN S. MCKINNEY Management For For 1I. Election of Director: JAMES H. OZANNE Management For For 1J. Election of Director: JASON D. PAPASTAVROU Management For For 1K. Election of Director: FILIPPO PASSERINI Management For For 1L. Election of Director: DONALD C. ROOF Management For For 1M. Election of Director: KEITH WIMBUSH Management For For 2. Amend Stock Compensation Plan Management For For 3. Amend Stock Compensation Plan Management For For 4. Amend Stock Compensation Plan Management For For 5. Ratify Appointment of Independent Auditors Management For For 6. Advisory Vote on Executive Compensation Management For For WEB.COM GROUP, INC. CUSIP 94733A104 Meeting Type Annual Ticker Symbol WWWW Meeting Date 07-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 DAVID L. BROWN For For 2 TIMOTHY I. MAUDLIN For For 2. Ratify Appointment of Independent Auditors Management For For 3. Approve Stock Compensation Plan Management For For 4. Advisory Vote on Executive Compensation Management For For BUFFALO WILD WINGS, INC. CUSIP Meeting Type Annual Ticker Symbol BWLD Meeting Date 08-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 SALLY J. SMITH For For 2 J. OLIVER MAGGARD For For 3 JAMES M. DAMIAN For For 4 DALE M. APPLEQUIST For For 5 WARREN E. MACK For For 6 MICHAEL P. JOHNSON For For 7 JERRY R. ROSE For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For MEDNAX, INC. CUSIP 58502B106 Meeting Type Annual Ticker Symbol MD Meeting Date 08-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 CESAR L. ALVAREZ For For 2 WALDEMAR A. CARLO, M.D. For For 3 MICHAEL B. FERNANDEZ For For 4 ROGER K. FREEMAN, M.D. For For 5 PAUL G. GABOS For For 6 P.J. GOLDSCHMIDT, M.D. For For 7 MANUEL KADRE For For 8 ROGER J. MEDEL, M.D. For For 9 DONNA E. SHALALA, PH.D. For For 10 ENRIQUE J. SOSA, PH.D. For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For USG CORPORATION CUSIP Meeting Type Annual Ticker Symbol USG Meeting Date 14-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 MATTHEW CARTER JR. For For 2 GRETCHEN R. HAGGERTY For For 3 RICHARD P. LAVIN For For 4 JAMES S. METCALF For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For GRAND CANYON EDUCATION, INC. CUSIP 38526M106 Meeting Type Annual Ticker Symbol LOPE Meeting Date 15-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 BRENT D. RICHARDSON For For 2 BRIAN E. MUELLER For For 3 DAVID J. JOHNSON For For 4 JACK A. HENRY For For 5 BRADLEY A. CASPER For For 6 KEVIN F. WARREN For For 7 SARA R. DIAL For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For THE WHITEWAVE FOODS COMPANY CUSIP Meeting Type Annual Ticker Symbol WWAV Meeting Date 15-May-2014 Item Proposal Proposed By Vote For/Against Management Election of Director: GREGG L. ENGLES Management For For Election of Director: JOSEPH S. HARDIN, JR. Management For For 2. Stock Conversion Management For For 3. Approve Charter Amendment Management For For 4. Ratify Appointment of Independent Auditors Management For For MELLANOX TECHNOLOGIES LTD. CUSIP M51363113 Meeting Type Annual Ticker Symbol MLNX Meeting Date 19-May-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Non-Outside Director: EYAL WALDMAN Management For For 1B. Election of Non-Outside Director: IRWIN FEDERMAN Management Against Against 1C. Election of Non-Outside Director: DOV BAHARAV Management Against Against 1D. Election of Non-Outside Director: GLENDA DORCHAK Management Against Against 1E. Election of Non-Outside Director: THOMAS WEATHERFORD Management Against Against 2A. Election of Outside Director: DAVID PERLMUTTER Management For For 3. Approve Cash/Stock Bonus Plan Management Against Against 4. Approve Option Grants Management For For 5. Advisory Vote on Executive Compensation Management Against Against 6. Advisory Vote on Executive Compensation Management Against Against 7. Ratify Appointment of Independent Auditors Management For For POWER INTEGRATIONS, INC. CUSIP Meeting Type Annual Ticker Symbol POWI Meeting Date 19-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 BALU BALAKRISHNAN For For 2 ALAN D. BICKELL For For 3 NICHOLAS E. BRATHWAITE For For 4 WILLIAM GEORGE For For 5 BALAKRISHNAN S. IYER For For 6 E. FLOYD KVAMME For For 7 STEVEN J. SHARP For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For ITT CORPORATION CUSIP Meeting Type Annual Ticker Symbol ITT Meeting Date 20-May-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: ORLANDO D. ASHFORD Management For For 1B. Election of Director: G. PETER D. ALOIA Management For For 1C. Election of Director: DONALD DEFOSSET, JR. Management For For 1D. Election of Director: CHRISTINA A. GOLD Management For For 1E. Election of Director: REBECCA A. MCDONALD Management For For 1F. Election of Director: RICHARD P. LAVIN Management For For 1G. Election of Director: FRANK T. MACINNIS Management For For 1H. Election of Director: DENISE L. RAMOS Management For For 1I. Election of Director: DONALD J. STEBBINS Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Adopt Equity Retention Policy for Senior Executives Shareholder Against For NXP SEMICONDUCTOR NV CUSIP N6596X109 Meeting Type Annual Ticker Symbol NXPI Meeting Date 20-May-2014 Item Proposal Proposed By Vote For/Against Management 2C. Adopt 2013 Financial Statements Management For For 2D. Grant Discharge to Directors for their Management during Past Financial Year Management Abstain Against 3A. Re-Appoint Mr. Richard L. Clemmer as Executive Director Management For For 3B. Re-Appoint Sir Peter Bonfield as Non-Executive Director Management For For 3C. Re-Appoint Mr. Johannes P. Huth as Non-Executive Director Management For For 3D. Re-Appoint Mr. Kenneth A. Goldman as Non-Executive Director Management For For 3E. Re-Appoint Dr. Marion Helmes as Non-Executive Director Management For For 3F. Re-Appoint Mr. Joseph Kaeser as Non-Executive Director Management For For 3G. Re-Appoint Mr. Ian Loring as Non-Executive Director Management For For 3H. Re-Appoint Mr. Eric Meurice as Non-Executive Director Management For For 3I. Re-Appoint Ms. Julie Southern as Non-Executive Director Management For For 3J. Appoint Dr. Rick Tsai as Non-Executive Director Management For For 4. Authorisation To Repurchase Share Capital Management For For 5. Authorisation To Cancel Repurchased Share Capital Management For For BASIC ENERGY SERVICES, INC. CUSIP 06985P100 Meeting Type Annual Ticker Symbol BAS Meeting Date 21-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 JAMES S. D'AGOSTINO, JR For For 2 KENNETH V. HUSEMAN For For 3 THOMAS P. MOORE, JR. For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For CARDTRONICS, INC. CUSIP 14161H108 Meeting Type Annual Ticker Symbol CATM Meeting Date 21-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 JORGE M. DIAZ For For 2 G. PATRICK PHILLIPS For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Remove Plurality Voting for the Election of Directors Management For For 5. Amend Stock Compensation Plan Management For For 6. Modify Material Terms of 2007 Plan for purposes of Section 162(M) of the Internal Revenue Code of 1986, as amended. Management For For DEMANDWARE INC. CUSIP 24802Y105 Meeting Type Annual Ticker Symbol DWRE Meeting Date 21-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 CHARLES F. KANE For For 2 STEPHAN SCHAMBACH For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For KATE SPADE & COMPANY CUSIP Meeting Type Annual Ticker Symbol KATE Meeting Date 21-May-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: BERNARD W. ARONSON Management For For 1B. Election of Director: LAWRENCE S. BENJAMIN Management For For 1C. Election of Director: RAUL J. FERNANDEZ Management For For 1D. Election of Director: KENNETH B. GILMAN Management For For 1E. Election of Director: NANCY J. KARCH Management For For 1F. Election of Director: KENNETH P. KOPELMAN Management For For 1G. Election of Director: KAY KOPLOVITZ Management For For 1H. Election of Director: CRAIG A. LEAVITT Management For For 1I. Election of Director: DEBORAH J. LLOYD Management For For 1J. Election of Director: DOREEN A. TOBEN Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Transact Other Business Management For For UNIVERSAL HEALTH SERVICES, INC. CUSIP Meeting Type Annual Ticker Symbol UHS Meeting Date 21-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 LAWRENCE S. GIBBS For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For PRIVATEBANCORP, INC. CUSIP Meeting Type Annual Ticker Symbol PVTB Meeting Date 22-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 ROBERT F. COLEMAN For For 2 JAMES M. GUYETTE For For 3 RALPH B. MANDELL For For 4 C. MAYBERRY MCKISSACK For For 5 EDWARD W. RABIN For For 6 LARRY D. RICHMAN For For 7 COLLIN E. ROCHE For For 8 WILLIAM R. RYBAK For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Amend Stock Compensation Plan Management For For ALKERMES PLC CUSIP G01767105 Meeting Type Annual Ticker Symbol ALKS Meeting Date 28-May-2014 Item Proposal Proposed By Vote For/Against Management Election of Director: PAUL J. MITCHELL Management For For Election of Director: RICHARD F. POPS Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Authorize Holding the 2015 Annual General Meeting of Shareholders at a Location Outside of Ireland Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. Adopt Stock Option Plan Management For For FLEETCOR TECHNOLOGIES INC. (FLT) CUSIP Meeting Type Annual Ticker Symbol FLT Meeting Date 29-May-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 MICHAEL BUCKMAN For For 2 MARK A. JOHNSON For For 3 STEVEN T. STULL For For 2. Ratify Appointment of Independent Auditors Management For For 3. Approve Section 162(m) Performance-Based Program Management For For 4. Advisory Vote on Executive Compensation Management For For IPG PHOTONICS CORPORATION CUSIP 44980X109 Meeting Type Annual Ticker Symbol IPGP Meeting Date 03-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 V.P. GAPONTSEV, PH.D. For For 2 EUGENE SCHERBAKOV, PH.D For For 3 IGOR SAMARTSEV For For 4 ROBERT A. BLAIR For For 5 MICHAEL C. CHILD For For 6 HENRY E. GAUTHIER For For 7 WILLIAM S. HURLEY For For 8 ERIC MEURICE For For 9 JOHN R. PEELER For For 10 THOMAS J. SEIFERT For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For WESTERN REFINING, INC. CUSIP Meeting Type Annual Ticker Symbol WNR Meeting Date 04-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Declassify Board Management For For 2. Election of Directors Management 1 CARIN MARCY BARTH For For 2 PAUL L. FOSTER For For 3 L. FREDERICK FRANCIS For For 3. Advisory Vote on Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management For For ALLIANCE DATA SYSTEMS CORPORATION CUSIP Meeting Type Annual Ticker Symbol ADS Meeting Date 05-Jun-2014 Item Proposal Proposed By Vote For/Against Management Election of Director: BRUCE K. ANDERSON Management For For Election of Director: ROGER H. BALLOU Management For For Election of Director: LAWRENCE M. BENVENISTE Management For For Election of Director: D. KEITH COBB Management For For Election of Director: E. LINN DRAPER, JR. Management For For Election of Director: KENNETH R. JENSEN Management For For 2. Advisory Vote on Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For GLOBUS MEDICAL, INC. CUSIP Meeting Type Annual Ticker Symbol GMED Meeting Date 05-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: DAVID M. DEMSKI Management For For 1B. Election of Director: KURT C. WHEELER Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For ULTA SALON, COSMETICS & FRAGRANCE, INC CUSIP 90384S303 Meeting Type Annual Ticker Symbol ULTA Meeting Date 05-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 MARY N. DILLON For For 2 DENNIS K. ECK For For 3 CHARLES J. PHILIPPIN For For 4 VANESSA A. WITTMAN For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For ENDO INTERNATIONAL PLC CUSIP G30401106 Meeting Type Annual Ticker Symbol ENDP Meeting Date 10-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1A. Election of Director: ROGER H. KIMMEL Management For For 1B. Election of Director: RAJIV DE SILVA Management For For 1C. Election of Director: JOHN J. DELUCCA Management For For 1D. Election of Director: ARTHUR J. HIGGINS Management For For 1E. Election of Director: NANCY J. HUTSON, PH.D. Management For For 1F. Election of Director: MICHAEL HYATT Management For For 1G. Election of Director: WILLIAM P. MONTAGUE Management For For 1H. Election of Director: JILL D. SMITH Management For For 1I. Election of Director: WILLIAM F. SPENGLER Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Amend Employee Stock Purchase Plan Management For For GENERAC HOLDINGS INC. CUSIP Meeting Type Annual Ticker Symbol GNRC Meeting Date 11-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 BENNETT MORGAN For For 2 TODD A. ADAMS For For 3 RALPH CASTNER For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Adopt Employee Stock Purchase Plan Management For For GULFPORT ENERGY CORPORATION CUSIP Meeting Type Annual Ticker Symbol GPOR Meeting Date 12-Jun-2014 Item Proposal Proposed By Vote For/Against Management Election of Director: MICHAEL G. MOORE Management For For Election of Director: DONALD L. DILLINGHAM Management For For Election of Director: CRAIG GROESCHEL Management For For Election of Director: DAVID L. HOUSTON Management For For Election of Director: MICHAEL S. REDDIN Management For For Election of Director: SCOTT E. STRELLER Management For For 2. Approve Stock Compensation Plan Management For For 3. Advisory Vote on Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management For For JARDEN CORPORATION CUSIP Meeting Type Annual Ticker Symbol JAH Meeting Date 12-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 RICHARD J. HECKMANN For For 2 IRWIN D. SIMON For For 3 WILLIAM J. GRANT For For 2. Declassify Board Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Advisory Vote on Executive Compensation Management For For TRIPADVISOR, INC. CUSIP Meeting Type Annual Ticker Symbol TRIP Meeting Date 12-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 GREGORY B. MAFFEI For For 2 STEPHEN KAUFER For For 3 JONATHAN F. MILLER For For 4 DIPCHAND (DEEP) NISHAR For For 5 JEREMY PHILIPS For For 6 SPENCER M. RASCOFF For For 7 CHRISTOPHER W. SHEAN For For 8 SUKHINDER SINGH CASSIDY For For 9 ROBERT S. WIESENTHAL For For 2. Ratify Appointment of Independent Auditors Management For For 3. Adopt Majority Vote for Directors Shareholder Against For SALIX PHARMACEUTICALS, LTD. CUSIP Meeting Type Annual Ticker Symbol SLXP Meeting Date 13-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 JOHN F. CHAPPELL For For 2 THOMAS W. D'ALONZO For For 3 WILLIAM P. KEANE For For 4 CAROLYN J. LOGAN For For 5 MARK A. SIRGO For For 2. Authorize Common Stock Increase Management For For 3. Approve Stock Compensation Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For 5. Advisory Vote on Executive Compensation Management For For SPIRIT AIRLINES INC. CUSIP Meeting Type Annual Ticker Symbol SAVE Meeting Date 17-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 B. BEN BALDANZA For For 2 ROBERT L. FORNARO For For 3 H. MCINTYRE GARDNER For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For DECKERS OUTDOOR CORPORATION CUSIP Meeting Type Annual Ticker Symbol DECK Meeting Date 18-Jun-2014 Item Proposal Proposed By Vote For/Against Management 1. Election of Directors Management 1 ANGEL R. MARTINEZ For For 2 JOHN M. GIBBONS For For 3 JOHN G. PERENCHIO For For 4 MAUREEN CONNERS For For 5 KARYN O. BARSA For For 6 MICHAEL F. DEVINE, III For For 7 JAMES QUINN For For 8 LAURI SHANAHAN For For 2. Ratify Appointment of Independent Auditors Management For For 3. Advisory Vote on Executive Compensation Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Century Capital Management Trust By:/s/ Alexander L. Thorndike Alexander L. Thorndike, Principal Executive Officer Date: August 20, 2014
